AO 106(Rev.01Case
             /09)App1:20-mj-00015-PMS
                    lioationforaSearohWnrrant Document 1 Filed 02/03/20 Page 1 of 6 Pageid#: 1
                                                                                                      v hae-nnu
                                                                                                              ' vg
                                                                                                          Flœ-o '
                              U M TED STATES D ISTRICT C OURT                                     FE2
                                                           forthe                                           23 2222
                                                                                                        C       E
                                                 w estern DistrictofVirginia                     Bk                 ,
                                                                                                            .
                                                                                                                        c
            ln the M atterofthe Sem'ch of                     )
       (Briejlydescribethepropert
                                y tobesearched                )
        orj#eapJ& thepersonbynameandaddress)
             110 MountVernon Drive
                                                              )        caseNo. )'
                                                                                ,aop'
                                                                                    j 15
                                                              )
                   Bri
                     stol,VA                                  )
                                                              )
                                    APPLICATION FO R A SEA RCH W AQQ ANT
       1,afederallaw enforcem entom ceroran attorney forthegovernm ent reques'tasearch waaantand statetmder
penaltyofperjurythatlhavereason tobelievethatthereisnow concealedonthefollowingperson orproperty
locatedinthe         W estem         Districtof            Virginia          (îdenh).bthepersonordescribepropertyto
besearchedandgiveitslocationl: 110 MountVernon Drive,Bristol,VA,VA -to include the residence,curtilage,garages,
                              outbuildings,campers,personsand vehicles present,and vehicles inthe immediate
                              vicini
                                   ty ofthe residence provided the keys to oroperators ofsaid vehicles are found on the
                              premises.AttachmentA consists ofa photograph ofthe residence.
         rfheperson orpropertytobesearched,describedabove,isbelievedtoconceal(ident# thepersonordescrtbethe
propertytobexefzeë: see AttachmentB


       n ebasisforthesearchtmderFed.R.Cn'm.P.41(c)is(checkoneormorel'
                                                                    .
             # evidenceofacrime;
             f contrabatA guitsofcrl
                                   'me,oroieritemsillegallypossessed;
             f propertydesignedforuse,intendedforuse,orusedincommittingacrime;
             O aperson to bearrested oraperson who is'mlawftzlly restrained.

        Thesearchisrelatedtoaviolation of            21    U.S.C.j 846/841(a)(1) ,andtheapplicationisbasedonthese
facts: SeeAttachmentC                                         and/or 841(a)(1)


        V Continuedontàeattachedsheet.
        O Delayednoticeof   days(giveexactendingdateifmoreth% 30days:                                           )isrequested
          under18U.S.C.j3103+ thebasisofwhich issetforth ontheattached sheet.

                                                                                   Applicant'
                                                                                            â'signature

                                                                               Brian Snedeker,SpecialAqent
                                                                                   Printednametzl;tfntle

Swom to beforem e and siN ed in my presmtce.


Date:als ao                                                                          Judge'
                                                                                          szjgaa/zlre
City and state:    Abingdon,Virginia                                           Pamela Meade Sargent,USMJ
                                                                                   Printednamecz? dtle
Case 1:20-mj-00015-PMS Document 1 Filed 02/03/20 Page 2 of 6 Pageid#: 2




                     A TTA CH M EN T A




                              ;
                    110 M ountVernon Road,Bristol,VA
    Case 1:20-mj-00015-PMS Document 1 Filed 02/03/20 Page 3 of 6 Pageid#: 3


                                    ATTACTTM EN T B


    1 M ethamphetamine,methamphetsminedistributionparaphemnliaincluding(butnot
      limitedto)scales,cuttingmaterial,plasticbaggies,wrappingmaterial;electronic
      commllnicationdevices(suchascellulartelephones)thatareusedtocommunicate
       with otherdruglaffckers/co-conspirators'
                                              , electronicequipm entused forcotmter-
       surveillancetoincludevideosurveillancesystemsandrelatedDVRS(digitalvideo
       recorders),scnnners,andanti-buggingdevices.
    2. Firearms,including butnotlim itedto handguns,rifles,and shotgtmsthatare
       comm only used by individualsto protectconkolled substancesand related drug
       proceeds/assets.Firearms,oAentim esstolenoarealso routinely bartered in exchange
       forcontrolled substnnces.

    3. Books,records.ledgers.notes,and videospertainingtothe illicitdistribution,
       purchasing.andtransportingofm etham phetnmine.

    4. M essages,letters,telephonemlmbers,and addressesrelatingto custom ers,suppliers,
       and otherco-conspiratorsinvolvedwiththeillicitdistributionopG chasing,and
       transporting ofmethamphetam ine.Thesem essages,letters,telephonenllm bers,
       and ad& essesm aybewritlen on personalcalendsus,personaladdressand /or
       telephonebooks,Rolodex typeindices,notebooks,loosepiecesofpaper,and found
       in m ail.

    5. Photop aphsand videosdepicting m etlmm phetamine,drug distribution
       paraphenmlia,substantialassets,co-conspirators,andpersonsw1t11
       metlmmphetalnine,

    6. Books,ledgers,receipts,bank statements,cashier'schecks,and otheritem s
       evidencingtheacquisition,secreting,transferring and/orconcealm entofassetsorthe
       expenditureofnarcoticsproceeds.

    7. ltemsorarticlesofpersonalproperty tendingto show ownership,dom inionoor
       controlofthepremises/propert/vehicles.Suchitemsorm iclesinclude(butarenot
       limitedto)m rsonalidentiscation,personalcorrespondence,diaries,checkbooks,
       notes,photographs,keys,receipts,mail,m rsonaltelephone and addressbooks,
       Wdeos,andmotorvehiclerelateddocuments(titles/registrations).
    8. Largeamountsofcurrency(exceeding$1000.00)orreadily> nsported assets
       which areusedascash equivalents(cmsbier'schecks,prepaidmoney/creditcards,
       moneyordersetc.)
    9. Itemslisted in Paragraphs3 tllrough 7 m ay bestored in digitalm edia. Therefore,
       digitalmedia(includingbutnotlimitedto computers/computerharddrives,digital
       videorecorders(DVRs),tloppydisks,CD's,flash/jllmpdrives,personaldigital
       assistnnts(PDA's),cellulartelephones/smao hones,digitalcameras,PODs,PADs,
       etc.)aretobeseized andexsminedfortheitemslistedin Paramaphs3through7.


i
Case 1:20-mj-00015-PMS Document 1 Filed 02/03/20 Page 4 of 6 Pageid#: 4


                                 ATTACH MENT C

                                 AFFIDAVIT of
                           SpecialAgentBrian Snedeker
                          DrugEnforcem entAdminiskation
                                 Bristol,V irginia


1.1,SpecialAgentBrian Snedeker,being duly swornhereby deposeand say:

2.Thepurpose ofthisapplication and aflidavitisto secm easearch warrantforthe
  premisesknown as 110M ountVem onDrive,Bristol,VA. Thisafsant2after
  obtaining and red ewing inform ationabelievesthere isevidence ofdistnbution of
  m ethamphepm ineand/orconspiracy to distributem ethâmphetnmineat110 M ount
   VernonDrive,Bristol,VA inviolationof21USC 841(a)(1)and846/841(a)(1).
3.Iam aSpecialAgentw1t.
                      11theDrugEnforcementAdministration(DEA)andhave
  beensoemployedforapproximately(28)years.DuringmyemploymentIhave
   received com prehensive classroom trainingfrom theDnzgEnforcem ent
   Administration in specializednarcoticinvestigativem attersincluding butnotlimited
   to drug interdictiow dnzg detection,m oney latmderingtecbniquesand schem es,
   smuggling,and theinvestigation ofindividualsand organizationsinvolving the
   smuggling,cultivation,m anufacturing,and illicittrafficking ofcontrolled substances
   and conkolled substanceprecursors. Ihaveparticipated in theinvestigationsand
   subsequentarrestsofhundredsofindividualsinvolved w1t,    11thekao cking of
   methamphetamine(aScheduleH Conkolled Substnnce).Ihavealsoexecuted
   hundredsofsearch warrantsrelatedto thetrafficking andm antlfachlring of
   m etham phelamine.

4.Thefactssetforth inthisafsdavitareknownto m easaresultofmy participation in
  thehw estigation ofFairieM gelaRoark and ie orm ation providedto me by other1aw
  enforcem entofEcers. Any referencetothegenderofanyunnam ed person withinthis
  affidavitdoesnotnecessalily reflectthe true genderofsaidperson.

5.DuringAugust2019,FsirieM gelaRoark wascharged with possession * t.
                                                                   11intentto
   distributeaScheduleIorH controlledsubstance(methamphetamine)inBristol,VA.
6.Dun'ngthelast(4)months,an admittedmethamphetaminetrafsckeradvised1aw
  eeorcement(againstherownpenalinterest)thatshewasobtainingounceand/or
   m ulti-ounce quantiéesofmethamphetnm inegom /through FairieAngelaRoark.

   Duringthelast(10)days,aconfidentialsourceperformedacontrolledpurchase
   (surveilled,monitored,andrecordedbylaw enforcement)ofmethamphetnminefrom
   Fairie AngelaRoark inBristol,VA.

8.Duringthelast(5)days,theBristolVirginiaPoliceDepartmentreceivedacitizen's
   complaintabouttraffic goingto and from Fairie AngelaRoark'sresidenceatnight
   (usuallyaqer9:30pm)withthevisitingtrafficonly stayingfor(10)or(15)minutes.
   The citizen'scomplaintalso notedthatRoark exitsherresidence and approaches
Case 1:20-mj-00015-PMS Document 1 Filed 02/03/20 Page 5 of 6 Pageid#: 5

   vehidesparked in frontofherhouse duringthe abovedescribed nighttim e activities.
   Thisaffiant,based upon hisown trnining,experience,and conversationswith other
   experienced narcoticsinvestigators,recognizessuch described activity asconsistent
   with drugtrafsckingfrom /ataresidence.
9. Thisaffiantisawarebased on histraining,experience,and conversationswith other
   1aw enforcem entofficersthatindividualswho distributeand/orconspireto disi bute
   methamphetam inetypically maintain m etham phetamine,methamphelamine
   distributionparaphernalia(small,plaséc,Ziploc-typebaggies,digitalscales,etc.),
   notes,records,messages,andtelephonenllmbers(pertainingtomethamphetmine
   trafficldngrelatedcontcts/co-conspirators/customers),andotheritemsaslistedand
   explainedonAttachmentB (oftheApplicationandAffidavitforSearchW an'       antto
   whichthisaffidavitisattached)ontheirpersons,insidetheirresidences(andthe
   residences/distributionlocaéozkstheyutilizefornarcoécstram ckingpurposes)and
   relatedgarages,outbuildings/barns,campers,vehicles(orthevehiclestheyoperate),
    and insideofvehiclesregisteredto otherpersonswhenthosevehiclesareparked at
    orin theimm ediatevicinity ofthetraG cker's/conspirator's
    residence/propeo /disG butionlocation.
10.Thisaffiantisawarebased on histraining,experience,and conversationswith other
   1aw enforcem entoflicersthatpersonswho distribute and/orconspireto distribute
   m etham phetnminerouénelyhaveindividualswho arecustom ersand/orco-
    conspiratorspresentattheirresidences(andtheresidences/distributionlocations
    theyutilizefornarcoticstraffickingpurposes)andrelated,garages,
    outbuildings/barnq,and csm pers. Thesecustom ers/co-conspiratorsaretypically drug
    usersanddrugtram ckersthemselvesastheygenerallysellsome(ifnotall)ofthe
    m ethsm phetaminethey purchase in orderto make aprost,pay fortheirown drug
    habits,orboth.These customers/co-conspiratorsoRen illegally possess
    m ethamphetam ineand dl'ug useparaphem alia along with notes,records,m essages,
    andtelephonenumbers(pertainingtotheacquisition/distribution of
    methamphetnmine),andotheritemsaslistedand explainedonAttacbmentB (ofthe
    ApplicationandAffidavitforSearchW arranttowhichthisaffidavitisattached)on
    theirpersonsandintheirvehicles(orthevehiclestheyoperate)whichareoRentimes
    parked atorin the imm ediatevicinity oftheirsources'/co-conspirators'
    residences/propel es/disG bution locations.

    Thisaffiant,on multipleoccasionsduringthelastseveralyears,hashad
    m ethamphetam inedisG butorsand/ormanufacturersdestoy/attemptto destroy
    evidence(methamphetamineand/orlnixturescontainingmethamphelnmine)of
    m ethamphetam inedistribution and/ormanufacmring during the execution offederal
    search warrants.During these incidents,oncethem ethamphetam ine
    trafficker/m anufacm rerbecam eaware ofa 1aw enforcem entpresenceathis/her
    residenceforthepurpose ofexecuting asearch warrant,thetraflicker/m anufacturer
    quickly andeasilydisposed/attemptedto dispose ofmethamphetamineand/orrelated
    m ixturesby flushingsam edown atoiletorrinsing sam edown asink insidethe
    residence.In oneparticularincidentduring 2019,thisaflianthadreliable
    irlformation thatam ethamphetaminetram ckerpossessed multiple gallon sized
    Ziploc-typeplasticbagsthateach containedm ultiplepoundsofmetbamphetam ine.
    By thetime1aw ee orcem entofficersreachedthetrafficker'smasterbathroom
    during the execution ofafederalsearch warrantatthe% m cker'sresidence,they
Case 1:20-mj-00015-PMS Document 1 Filed 02/03/20 Page 6 of 6 Pageid#: 6


    found methamphetam ineresidue/crystalsscattered aboutthefloorarolmd thetoilet
    and(2)onegallonZiploc-typebagslayinghexttothetoiletwithonebagcontaining
    residueandtheothercontainingapproximately(1)otmceofmethnmphetamine.ln
    thatparticularincident,tbisam antbelievesm ultiplepoundsofm dhamphetam ine
    were successfully flushed down thetoiletby themethamphelnmine tmftk kerbefore
    heretreated to anotherroom in thehousewherehe wassubsequently apprehended.
    Basedupon theabove,thisaffiantbelievesthereisreasonablesuspicion that
    knocking and announcing the presence of1aw enforcementoficersatthetime ofthe
    execution ofthissearch warrantwould restlltin thedes% ction orattem pted
    destructionofevidence(methamphetamine)bytheoccupantts)oftheresidence.
12.Fairie AngelaRoark'sknown residence is 110M ountVem on Drive,Bristol,VA.

13. Bmsed upon thefactssetforth above,lbelievethere isprobable causeforthe
    issuance ofasearch warrantforthe prem iseslœ own as110 M otmtVem on Drive,
   Bristol,VA (locatedwithintheW estem DistrictofVirginia)asthereisprobable
   causetobelievethatthereisevidenceofaviolationof21USC 841(a)(1)and
   846/841(a)(1)atsaidpremises.



           G
                                                   Q -3 -Q oc o
 BrianSnedeker,SpecialAgent(DEA)                      D ate


Subscribed and swornto beforem e,thisthe           day of
in Abingdon,Virginia.


                                                 Pam elaM eade Sargent
                                               United StatesM agiskateJudge
                                                W estern DistrictofVirginia




Seen by:


      /s/Rov F.Evans                          02-03-2020
    Roy F.Evans,SAUSA                            D ate
